EXHIBIT 10.26

 

RSU VESTING ACCELERATION AGREEMENT

THIS RSU VESTING ACCELERATION AGREEMENT (this “Agreement”) is entered into by
and between National Instruments Corporation, a Delaware corporation (the
“Company”), and Scott A. Rust (“Executive”) effective as of February 26, 2016
(the “Effective Date”).

1. Defined Terms. As used herein:

(a) “Cause” shall mean the occurrence of one or more of the following: (i)
Executive’s material violation of a Company policy (including any insider
trading policy) or any written agreement with the Company and Executive’s
continued failure to cure such matter to the reasonable satisfaction of the
Company within ten (10) days following written notice of such matter to
Executive from the Company; (ii) Executive’s conviction of, or entry of a plea
of guilty or nolo contendere to, a felony (other than motor vehicle offenses the
effect of which do not materially impair Executive’s performance of his
employment duties);  (iii) a willful act by Executive that constitutes gross
misconduct and which is injurious to the Company; (iv) Executive’s commission of
any act of fraud, embezzlement, dishonesty or any other willful misconduct that
has caused or is reasonably expected to result in material injury to the
Company; and (v) the unauthorized use or disclosure by Executive of any
proprietary information or trade secrets of the Company and Executive’s
continued failure to cure such matter to the reasonable satisfaction of the
Company within ten (10) days following written notice of such matter to
Executive from the Company.

(b) “Covered RSUs” means any restricted stock units (“RSUs”) granted to
Executive pursuant to a Company equity plan, whether such RSUs were granted
before, on or after the Effective Date.

(c) “Disability” shall have the meaning defined in Section 409A.

(d) “Good Reason” shall mean the occurrence of any one or more of the following
events: (i) the Company or its successor relocates Executive’s principal place
of employment by more than one hundred (100) miles; (ii) a reduction in
Executive’s base salary by 25% or more from the base salary in effect on the
date of this Agreement; or (iii) Executive’s position and duties are materially
and adversely changed, resulting in a position of materially less
responsibility, and Executive’s title does not include “vice president” or a
more senior position; provided, that a change in Executive’s title alone will
not constitute “Good Reason” unless there is also a material and adverse change
in Executive’s position and duties.  Notwithstanding the foregoing, Executive’s
termination shall not constitute a termination for “Good Reason” as a result of
any event in (i)-(iii) above unless (1) Executive first provides the Company or
its successor with written notice thereof within twenty (20) days after the
occurrence of such event, (2) to the extent correctable, the Company or its
successor fails to cure the circumstance or event so identified within thirty
(30) days after receipt of such notice, and (3) the effective date of
Executive’s termination for Good Reason occurs no later than twenty (20) days
after the expiration of the Company’s cure period.



--------------------------------------------------------------------------------

 

EXHIBIT 10.26

 

(e) “Involuntary Termination” means a termination of Executive’s service by the
Company without Cause or termination by the Executive for Good Reason, provided
such termination qualifies as a “separation from service” within the meaning of
Section 409A.

(f) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended and the final regulations and any guidance promulgated thereunder.

2. Vesting Acceleration Upon Involuntary Termination.  Notwithstanding anything
to the contrary in the applicable RSU agreements, 100% of Executive’s
outstanding Covered RSUs that have not vested at the time of Executive’s
Involuntary Termination shall immediately vest, subject to Section 4 and 6.  In
the event of any other termination of employment by the Company or the
Executive, there shall be no acceleration of vesting unless otherwise set forth
in the terms and conditions of the applicable award agreement(s).

3. Termination due to Death or Disability.  If Executive’s employment terminates
by reason of death or Disability, Executive will be entitled to receive benefits
with respect to Covered RSUs in accordance with the terms of the terms and
conditions of the applicable award agreement(s).

4. Conditions to Vesting.  As a condition to Executive’s right to receive any
benefits under Section 2 hereof, Executive shall execute and deliver to the
Company a  release agreement in a form acceptable to the Company (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination, or such shorter period as
required in the Release (the “Release Deadline”).  No benefits will be paid to
Executive under Section 2 until the Release becomes effective and
irrevocable.  Payment with respect to Covered RSUs not subject to Section 409A
will be made on the effective date of the Release.

5. At-Will Employment.  Nothing herein shall be deemed to affect the “at-will”
nature of Executive’s employment.  Accordingly, Executive’s employment with the
Company may be terminated at any time, with or without cause or notice, and
without any severance payment or similar obligation except to the extent set
forth herein. 

6. Section 409A.  Accelerated vesting of Covered RSUs payable under this
Agreement that (i) constitutes deferred compensation subject to Section 409A,
and (ii) could become payable in more than one calendar year, will not be paid
prior to the calendar year in which the Release Deadline occurs, even if the
Release becomes effective and irrevocable in the prior calendar
year.  Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death) and the accelerated vesting of
Covered RSUs will result in additional taxes under Section 409A if paid to
Executive on or within the six (6) month period following Executive’s
termination, then the payment of such accelerated Covered RSUs will not be made
until the date that is six (6) months and one (1) day following the date of
Executive’s termination, unless Executive dies following his termination, in
which case, the accelerated Covered RSUs will be paid in shares to Executive’s
estate as soon as practicable following his death.  It is the intent of this
Agreement to comply with or to qualify for an exemption from Section 409A so
that none of the accelerated Covered RSUs will be subject to additional tax
imposed under Section 409A, and any ambiguities herein shall be interpreted to
so comply.  The



--------------------------------------------------------------------------------

 

EXHIBIT 10.26

 

Company and Executive agree to work together in good faith to consider
amendments to this Severance Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A. In no event will the Company reimburse Executive for any taxes that may be
imposed on Executive as result of Section 409A.

7. Miscellaneous.

(a) Effect on RSU Agreements.  This Agreement shall supersede the RSU agreements
governing Covered RSUs with respect to the subject matter hereof.  Such RSU
agreements shall otherwise remain in full force and effect with respect to any
subject matter not covered by this Agreement.

(b) Successors.  This Agreement is personal to Executive and, without the prior
written consent of the Company, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns. 

(c) Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally, by reputable
overnight courier or by United States certified or registered mail, return
receipt requested, postage prepaid, addressed (i) if to Executive at Executive’s
last known address evidenced on the Company’s payroll records; and (ii) if to
the Company, at the Company’s principal executive offices, attention: General
Counsel or, in each case, to such other address as any party may have furnished
to the other in writing in accordance with this Agreement, except that notices
of change of address shall be effective only upon receipt.

(d) Amendment; Waiver; Survival.  No provisions of this Agreement may be
amended, modified, or waived unless agreed to in writing and signed by Executive
and by a duly authorized officer of the Company.  No waiver by either party of
any breach by the other party of any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  The respective rights and
obligations of the parties under this Agreement shall survive Executive’s
termination of employment and the termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations.  For
avoidance of doubt, the provisions of this Agreement shall govern all future RSU
awards made to Executive unless the agreements for such future Awards
specifically reference and waive this Agreement.

(e) Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Texas without
regard to its conflicts of law principles.

(f) Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect. 



--------------------------------------------------------------------------------

 

EXHIBIT 10.26

 

(g) Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument.

(h) Section Headings.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and will
not affect its interpretation.

(i) Entire Agreement.  This Agreement sets forth the final and entire agreement
of the parties with respect to the subject matter hereof and supersedes all
agreements, whether oral or written, by the Company and Executive, with respect
to  the subject matter hereof. Any RSU agreements regarding Covered RSUs are
hereby modified and amended as necessary to comport with this Agreement.  For
avoidance of doubt, this Agreement does not supersede any other agreements or
plans that provide benefits to Executive upon a termination of service.

(j) Further Assurances.  The parties hereby agree, without further
consideration, to execute and deliver such other instruments and to take such
other action as may reasonably be required to effectuate the terms and
provisions of this Agreement.

IN WITNESS WHEREOF, the parties have executed this RSU Vesting Acceleration
Agreement effective the date first above written.

﻿

﻿

 

THE COMPANY:

﻿

 

 

﻿

 

NATIONAL INSTRUMENTS CORPORATION

﻿

 

 

﻿

By:

/s/ DR. JAMES TRUCHARD

 

﻿

 

Dr. James Truchard

President

﻿

﻿

 

EXECUTIVE:

﻿

 

 

﻿

By:

/s/ SCOTT A. RUST

 

﻿

 

Scott A. Rust

﻿



--------------------------------------------------------------------------------

 

EXHIBIT 10.26

 

﻿

﻿



--------------------------------------------------------------------------------